            Case 3:20-cv-07811-RS Document 95-2 Filed 07/29/21 Page 1 of 10




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA A. QUIROZ (CABN 254419)

 6 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 7
          450 Golden Gate Avenue, Box 36055
 8        San Francisco, California 94102-3495
          Telephone: (415) 436-436-7428
 9        FAX: (415) 436-7234
          claudia.quiroz@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,                   )   CASE NO. CV 20-7811 RS
                                                 )
16          Plaintiff,                           )   DECLARATION OF CLAUDIA A. QUIROZ IN
                                                 )   SUPPORT OF UNITED STATES’ MOTION TO
17      v.                                       )   STRIKE THE VERIFIED CLAIM OF
                                                 )   CLAIMANT ILIJA MATUSKO
18   Approximately 69,370 Bitcoin (BTC), Bitcoin )
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin   )
19   Cash (BCH) seized from                      )
                                                     Hearing Date:   September 9, 2021
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )            Time:           1:30 p.m.
20                                               )
                                                 )   Court:          Hon. Richard Seeborg
21          Defendant.                           )
                                                 )
22   ILIJA MATUSKO,                              )
                                                 )
23          Claimant.                            )
                                                 )
24                                               )
                                                 )
25

26

27

28

     DECLARATION OF AUSA CLAUDIA A. QUIROZ      1
     CASE NO. CV 20-7811 RS
             Case 3:20-cv-07811-RS Document 95-2 Filed 07/29/21 Page 2 of 10




 1          I, CLAUDIA A. QUIROZ, state as follows:

 2          1.     I am an Assistant United States Attorney in the Northern District of California. I am an

 3 attorney of record in the above-referenced matter. I respectfully submit this declaration in Support of

 4 the United States’ Motion to Strike the Verified Claim of Ilija Matusko.

 5          2.     Attached hereto as Exhibit 1 is a true and accurate copy of the Declaration of Publication

 6 filed by the United States Attorney’s Office in the Southern District of New York on January 2, 2014 in

 7 the matter of United States of America v. Any And All Assets of Silk Road, Including But Not Limited To

 8 The Silk Road Hidden Website And Any And All Bitcoins Contained In Wallet Files Residing On Silk

 9 Road Servers, Including The Servers Assigned The Following Internet Protocol Addresses [] And All

10 Property Traceable Thereto, Case No. CV-13-06919, located on PACER as Dkt. No. 13.

11          3.     Attached hereto as Exhibit 2 is a true and accurate copy of an email exchange between

12 Assistant United States Attorney David Countryman and counsel for Matusko, Alexander Kugelman

13 dated June 1, 2021.

14          I declare under penalty of perjury that the foregoing is true and correct to the best of my

15 knowledge and belief. Executed this 28th day of July 2021 in San Francisco, California.

16
                                                          Claudia A. Quiroz__________
17
                                                          CLAUDIA A. QUIROZ
18                                                        Assistant United States Attorney

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF AUSA CLAUDIA A. QUIROZ            2
     CASE NO. CV 20-7811 RS
Case 3:20-cv-07811-RS Document 95-2 Filed 07/29/21 Page 3 of 10




                     EXHIBIT 1
Case
 Case3:20-cv-07811-RS
      1:13-cv-06919-KBFDocument
                        Document95-2
                                  13 Filed
                                     Filed 07/29/21
                                           01/02/14 Page
                                                    Page 41 of
                                                            of 10
                                                               4
Case
 Case3:20-cv-07811-RS
      1:13-cv-06919-KBFDocument
                        Document95-2
                                  13 Filed
                                     Filed 07/29/21
                                           01/02/14 Page
                                                    Page 52 of
                                                            of 10
                                                               4
Case
 Case3:20-cv-07811-RS
      1:13-cv-06919-KBFDocument
                        Document95-2
                                  13 Filed
                                     Filed 07/29/21
                                           01/02/14 Page
                                                    Page 63 of
                                                            of 10
                                                               4
Case
 Case3:20-cv-07811-RS
      1:13-cv-06919-KBFDocument
                        Document95-2
                                  13 Filed
                                     Filed 07/29/21
                                           01/02/14 Page
                                                    Page 74 of
                                                            of 10
                                                               4
Case 3:20-cv-07811-RS Document 95-2 Filed 07/29/21 Page 8 of 10




                     EXHIBIT 2
        Case 3:20-cv-07811-RS Document 95-2 Filed 07/29/21 Page 9 of 10


From:            Countryman, David (USACAN)
To:              Alex Kugelman
Cc:              Christopher Wajda - Black Raven Advisory Group LLC; Quiroz, Claudia (USACAN); Kaltsas, Chris (USACAN)
Subject:         RE: Ross Ulbrict BTC Wallet Seizure
Date:            Tuesday, June 1, 2021 11:14:53 AM
Attachments:     25 Declaration of Publication (002).pdf


Mr. Kugelman,

The Notice of Civil Forfeiture was posted on November 27, 2020, as required by Supplemental Rule
G(4). See attached. Accordingly, pursuant to 18 U.S.C. 983(a)(4)(A), the deadline to file a verified
Claim with the Court expired on January 26, 2021. Any claim filed at this time would be untimely
and subject to dismissal.

Sincerely,

David Countryman
Assistant U.S. Attorney
Northern District of California
450 Golden Gate Ave., 9th Floor
San Francisco, CA 94102
(415) 436-7303 voice
(415) 436-7234 fax

This email and any attachment thereto may contain private, confidential, privileged, and law
enforcement sensitive material for the sole use of the intended recipient. Any release, review,
retransmission, dissemination or use of this email (or any attachments thereto) must be approved by
the Office of the U.S. Attorney, Northern District of California. If you are not the intended recipient,
please contact the sender immediately and permanently delete the original and any copies of this
email and any attachments thereto.




From: Alex Kugelman <alex@kugelmanlaw.com>
Sent: Tuesday, June 1, 2021 9:48 AM
To: Countryman, David (USACAN) <dcountryman@usa.doj.gov>
Cc: Christopher Wajda - Black Raven Advisory Group LLC <cwajda.brag@protonmail.com>
Subject: Ross Ulbrict BTC Wallet Seizure

Mr. Countryman,

I am following up on my voicemail. My client recently learned of the seizure and may make
a claim. I was hoping to get an update on the current status of the action, including any
timeline for filing a claim and more information any notice provided by the government.
Please let me know if you have any time to briefly discuss. Thank you.

Best,
       Case 3:20-cv-07811-RS Document 95-2 Filed 07/29/21 Page 10 of 10


Alex

--
Alexander Kugelman
Kugelman Law P.C.
San Francisco: 415.968.1780
Orange County: 949.835.0440
alex@kugelmanlaw.com
www.kugelmanlaw.com

This message is intended only for the use of the individual or entity to which it is
addressed and may contain information that is privileged, confidential or exempt from
disclosure under applicable law. If the reader of this message is not the intended
recipient, any dissemination, distribution or copying of this communication is strictly
prohibited. Please notify us immediately and delete the original message if you have
received this communication in error. Thank you.
